 ROOFERS LOCAL81 (BECK ROOFING)United Union of Roofers,Waterproofers and AlliedWorkers,Local No. 81, AFL-CIOandBeckRoofing Company,Inc. Case 32-CB-2556May 26, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 17,, 1988, Administrative LawJudgeMichael D. Stevenson issued the attacheddecision. The General Counsel filed exceptions anda supporting brief, and the Respondent filed cross-exceptions and a brief in support of the administra-tive law judge's decision and in support of itscross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings, and conclusions only to the extentconsistent with this Decision and Order.The critical facts may be summarized as follows.On May 16, 1986,1 prior to the August 1 expirationof the collective-bargaining agreement between theRespondent and the Employer, and following sev-eralmonths of discussion among employee-mem-bers about whether to go nonunion after the expi-ration of the contract,2 the Employer held a meet-ing of unit employees on company time and oncompany property and announced that, in light ofitsfinancial condition, it would either have to gononunion or go out of business.3 Employee JosephMartinez decided during the meeting to leave theUnion and, as a direct result of the Employer'sadvice, prepared a petition that he and other em-ployee members signed.4 Martinez left the petitionon Merchant's secretary's desk, where it remainedon public display from Friday,May 16, untilMonday, May 19. On that Monday, Martinez ob-served the petition on the secretary's desk on re-porting to work, and then requested the secretarytomail the petition to the Respondent, which shedid. The Respondent, pursuant to a union trial, sub-sequently fined Martinez, Adam Cervantes, AlbertiAll dates that follow are in 19862As noted by the judge, the collective-bargaining relationship betweenthe Employer and the Union ended on August 13CarolMerchant, an office manager, conducted the meeting withOwner Charlie Beck present The judge found that "for purposes of herrole on 16 May, Merchant was a manager under the Act [footnote omit-ted]a The petition, dated May 16, stated that "[w]e agree to do whatever isnecessary to keep this company from going belly-up and to keep peopleworking on a competitive bidding program which is in actualitygoing non-union. I therefore don't want the Union anymore "285Hill, and Steve Bussell $1500 each and assessedagainst each of them a $400 reinitiation fee for initi-ating and/or signing the petition. Bussell, unlikethe others, was not notified about the fine and thereinitiation fee imposed on him.The judge found that the General Counsel hadpresented a prima facie case that the Union hadviolated Section 8(b)(1)(A) of the Act by imposingthe disciplinary fine and the reinitiation fee onthese employee members because they either initi-ated or supported the petition, which he character-ized as a "petition to repudiate the Union [footnoteomitted]."The judge further found that throughthe conduct described above the petition "wastainted by employer coercion and involvement"and that the "employer [had] engaged in conductcalculated to erode employee support for theUnion."5 The judge concluded that because of theEmployer's involvement in the petition as de-scribed above, the employee-members' action ininitiating and/or signing the petition was not pro-tected activity and thus their Section 7 rights werenot affected by the Union's discipline. Accordingly,he dismissed the complaint.We agree with the judge that the General Coun-selmade out a prima facie case that the Union vio-lated Section 8(b)(1)(A) of the Act when it disci-plined the employees. We find, however, contraryto the judge, that employee-members were engagedin protected concerted activity when they initiatedand/or signed the petition, notwithstanding theEmployer's involvement in it. SeeSheetMetalWorkers Local 170 (Able Sheet Metal),225 NLRB1178, 1181 (1976).We disagree with the judge'sconclusion thatAble SheetMetalisinapposite.There, employees were fined by the respondentunion for returning to work during the course of alabor dispute. The employees had resigned fromthe union before returning to work but the re-spondent, inter alia, argued that no violation shouldbe found in the fines because the employer had"initiated or implanted the suggestion" that led thestrikingemployees to resign. In that case, thejudge, whose decision was adopted by the Board,assumed arguendo that the employer did conditionreturn to work on resignation from the union. Hefurther indicated,however, that there was noshowing that the employer had engaged in thatconduct with the "intent of deliberately causing the[R]espondent to commit an unfair labor practicewhen it learned of those resignations." He foundeven more significant that there was no evidencethat the employees were participants in any suchscheme or that the respondent had acted on theSThe General Counsel has not excepted to these findings294 NLRB No. 20 286DECISIONSOF THE NATIONALLABOR RELATIONS BOARDbelief that the employees had engaged in such ascheme.Noting that the respondent there did notfilean unfair labor practice charge,the judge inAble Sheet Metal,quotingCommunicationWorkers(Ohio Telephone),120 NLRB 684, 687 (1958), enfd.266 F.2d 823 (6th Cir. 1959), affd. as modified 362U.S. 479 (1960), found that the union was not freeto "restrain or coerce employees in the exercise oftheir statutory rights merely because the Companymay also have engaged in misconduct."225 NLRBat 1181.In the instant case, as a direct result of the Em-ployer's initiative and advice,Martinez prepared apetition that he and other employees signed. Here,as inAble Sheet Metal,however, there is no show-ing that the Employer had engaged in that conductwith the intent of deliberately causing the Re-spondent to commit an unfair labor practice whenitlearned of the petition.Moreover,here, as inAble Sheet Metal,there is no evidence that the em-ployees were participants in any such scheme orthat the Respondent had acted on the belief thatthe employees engaged in such a scheme.Thus, wealso conclude here that the misconduct of the Em-ployer does not confer on the Respondent the free-dom to restrain or coerce employees in violation ofSection 7 of the Act. Accordingly, we find, con-trary to the judge, that the Respondent violatedSection 8(b)(1)(A) of the Actwhen it imposed afine and reinitiation fee on these employees fortheir involvement in the petition.See generallyMoldersLocal 125 (Blackhawk Tanning),178NLRB 208 (1969).The judge additionally found that employee Bus-sellwas not coerced by the Respondent because,although he signed the petition, he did not testifyat the union trial and the parties stipulated that hedid not receive notification of any fine and/or rein-itiation fee imposed on him pursuant to the trial.Relying onCastawaysManagement.285 NLRB 954(1987), enfd. 131 LRRM 2142 (11th Cir. 1989), thejudge found that[a]ction taken in contemplation of committingunfair labor practices is not,withoutmore,itself an unfair labor practice.Instructions toperform unfair labor practices which are notdisclosed to a member is [sic] not a violationof the Act.Contrary to the judge, we find that the Respond-ent's violation of Section 8(b)(1)(A) of the Act ex-tended to employee Bussell because the facts showthat the Respondent had conducted a trial and im-posed a fine and reinitiation fee against him for hisparticipation in the petition.Here,unlike the situa-tion inCastawaysManagement,6theRespondentdid not merely contemplate committing an unfairlabor practice but admittedly engaged in the con-duct alleged in the complaint and thus carried outthe unlawful action.7AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 3 of thejudge'sConclusionsof Law andadd the followingas paragraph 4."3.By imposing fines and reinitiation fees onJosephMartinez,Adam Cervantes, AlbertHill, andSteve Bussell because these employee-members ini-tiated and/or signed a petition stating they want togo nonunion,the Respondent has engaged in unfairlabor practices in violation of Section8(b)(1)(A) ofthe Act."4. Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act."THE REMEDYHaving foundthat theRespondent has engagedin unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act,we shall order that itcease and desist,and that it take certain affirmativeaction to effectuate the policiesof the Act. Ac-cordingly,we shall order the Respondent to re-scind theunlawfully imposed fines and reinitiationfees, remove any reference to them from its filesand records,immediatelynotify theemployees ofsuch action,and reimburse them for any money6 InCastaways Management,the Board found that the mere issuance ofinstructions to supervisors to perform unlawful actions is not a violationof the Actif these instructions are neither carried out nor disclosed to theemployees Chairman Stephens did not participate inCastaway Manage-mentand notes that in light of his and former Member Babson's separateopinion inResistenceTechnology,280 NLRB 1004 (1986), he reservestaking a position on the issue as presented in that case7We reject the Respondent's argument in its cross-exceptions that itsdiscipline did not violate Sec 8(b)(1)(A) because the employee-members'petition did not invoke the processes of the Board InBlackhawk Tan-ning,supra, the Board found the union violated Sec 8(b)(1)(A) by fininga member who had filed a decertification petition with the Board Thatfilingdirectly invoked the Board'sprocessesHowever, in subsequentcases,the Board has applied the reasoning ofBlackhawk Tanningtocover decertification-like activity thatisan initial step in access to theBoard, even though no petition was filed with the Board See, e g,Ma-chinistsLocal 66 (Smith-Lee Co),182 NLRB 849 (1970),Operating Engi-neers Local 965 (Elcon Pipeliners),247 NLRB 203 (1980) Thus, we findthe failure to file the petition here with the Board to be immaterialMoreover,we view the activities here as akin to others for which a unionmay not discipline members See,e g, Machinists Local 707(United Tech-nologies),276 NLRB 985(1985) (8(b)(1)(A) violation to discipline em-ployees for intraunion activities in opposition to incumbent union leader-ship),OperatingEngineersLocal 400 (Hilde Construction),225 NLRB 596(1976) (8(b)(l)(A) violation to discipline employees for questioning thewisdom of a union's conduct as the employees'bargaining representativeand trying to redirect the union's policies) ROOFERSLOCAL81 (BECK ROOFING)that may have been collected,with interest as pre-scribed inNew Horizonsfor theRetarded.8ORDERThe National Labor Relations Board orders thatthe Respondent, United Union of Roofers, Water-proofers and Allied Workers, Local No. 81, AFL-CIO, Hayward, California, its officers, agents, andrepresentatives, shall1.Cease and desist from(a) Imposing fines and reinitiation fees on JosephMartinez, Adam Cervantes, Albert Hill, and SteveBussell because these employee-members initiatedand/or signed a petition stating that they want togo nonunion.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the fines and reinitiation fees leviedagainst Joseph Martinez, Adam Cervantes, AlbertHill,and Steve Bussell because these employee-members initiated and/or signed a petitionstatingthey want to go nonunion; remove any referenceto the fines and fees from its files and records; im-mediately notify these employees of this action;and reimburse them for any portion of the fines orreinitiation fees that may have been collected, withinterest.(b) Post at its business office and meetings hallscopies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gionalDirector for Region 32, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees and members are cus-tomarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(c)Mail to the Regional Director for Region 32signed copies of the notices for posting by BeckRoofing Company, if the Company bewilling, inplaces where notices to employees are customarilyposted. Copies of the notice, to be furnished by the8 283 NLRB 1173 (1987) Interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U S C § 6621), shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)B If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "287Regional Director for Region 32, after being dulysigned by Respondent's authorized representative,shall be returned forthwith to the Regional Direc-tor.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT impose fines and reinitiation feeson Joseph Martinez, Adam Cervantes, Albert Hill,and Steve Bussell because these employee-membersinitiated and/or signed a petition stating that theywanted to go nonunion.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the fines and reinitation feeslevied against Joseph Martinez, Adam Cervantes,Albert Hill, Steve Bussell because these employee-members initiated and/or signed a petition statingthey wanted to go nonunion; and WE WILL removeany reference to the financial fees from our filesand records; and WE WILL immediately notifythese employees of this action and reimburse themfor any portion of the fines or reinitiation fees thatwe may have collected, with interest.UNITED UNIONOF ROOFERS,WATER-PROOFERSAND ALLIEDWORKERS,LOCAL No. 81, AFL-CIONancy Howard and Elaine Climpson, Esqs.,for the Gener-alCounsel.David Rosenfeld, Esq.,of San Francisco, California, forthe Respondent Union.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried before me at Oakland, California on2December 1987,1 pursuant to a Complaint and Noticeof Hearing issued by the Regional Director for the Na-tional Labor Relations Board for Region 32 on 11 March1987, and which is based on a charge filed by BeckRoofing Company, Inc. (Charging Party or Employer)iAll dates herein refer to 1986 unless otherwise indicated 288DECISIONS OF THENATIONALLABOR RELATIONS BOARDon 2 February 1987 and on first-amended charge filed on11February 1987. The complaint alleges that UnitedUnion of Roofers, Waterproofers and Allied Workers,Local No. 81, AFL-CIO (Respondent) has engaged incertain violations of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended (the Act).IssuesWhether Respondent imposed fines and reinitiationfees on certain of its members because members engagedin conduct protected by Section 7 of the Act: signing apetition stating they no longer wanted to be representedby Respondent and engaging in related conduct' intendedto lead to Respondent's decertification.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.2On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that at all times material, the Em-ployer, Beck Roofing Company, Inc.,-is a California cor-poration engaged in the roofing business, constructingand reconstructing roofs on a retail and non-retail basisand having an office and place of business located inHayward, California.Respondent further admits thatduring the past year, in the course and conduct of theEmployer's business, the Employer derived gross reve-nues in excessof $500,000. Respondent further admitsthat during the past year, in the course and conduct oftheEmployer's business, the Employer has purchasedand received goods or services valued in excess of $5,000from suppliers outside the State of California. Accord-ingly, I find, that the Employer is engaged in commerceand is a business affecting commerce' within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that it is a labor organi-zation within the meaning of Section2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFor 30 years or longer,the Employer and Respondenthavemaintained a collective-bargaining relationshipThisrelationship ended as of 1 August,when the last2 Before the hearing began, the court reporter's recording equipmentrepeatedlymalfunctionedThis causedme inannoyance to reflect onsome other recent personal experiences where the Board's contract courtreporter had failed to provide satisfactory service (R p 3) Now, the of-ficial record of the General Counsel's Exhibits fails to contain Exhs 3, 4and 5 which were admitted into evidence I cannot account for the miss-ing documents For purposes of deciding this case,Ihave used duplicateexhibits obtained from the General Counsellabor agreement expired. The Employer is now operat-ing non-union.Because the roofing business is seasonal, the number ofunit employees employed by Beck Roofing Companyvaries from 10 employees in the slow summer months to18 in the busy fall. Many unit employees are transients soturnover is high. Some, however, have been with theEmployer for many years. Three of these long-term em-ployees, Joe Martinez, Adam Cervantes, and Albert Hill,all alleged to be discriminatees, testified at the hearing. Afourth alleged discriminatee, Steve Bussell, did not testi-fyThe testimony of the three witnesses will be discussedbelow.Beck Roofing Company is owned by Charlie Beck.Other employees who work in the office include SamMerchant, an estimator, his wife, Carol Merchant, officemanager, and a secretary. None of these persons testified.Beginning in early 1986, the unit employees began peri-odic discussions as to whether they would continue towork under a collective-bargaining agreement after thecurrent contract expired at the end of July. The series ofemployee conversation were like those which occurredeach time the labor agreement was expiring. This time,however, different circumstances intervened.In earlyMay, Carol Merchant was hired as officemanager. Her exact status, hours and duties are unclear.Apparently, she is a part-time employee, without regularhours and possibly without regular duties. Sometimesunit employees would go several weeks without seeingher in the office or shop where they would spend a fewminutes each day before going on their respective assign-ments. In terms of this case, Carol Merchant's primaryrole was to hold a 15-20 minute meeting at the shop forunit employees on Friday morning, 16 May.3At this meeting attended by the owner Beck, SamMerchant and most unit employees, Carol Merchant an-nounced that the purpose of the meeting was to discussthe financial condition of the Company. Merchant thenreminded employees that the contract would be expiringsoon and that the Company could not stay in business ifit signed another contract. To prove her point, Merchantused charts reflecting the company losses. In light of theCompany's condition, according to Merchant, only threeoptions were available: Charlie Beck getting a job withanother company as an estimator, or closing the doors al-together these two options were in fact a single option ofhaving the company go out of business, or going non-union.Employees were very depressed by this informationand the effect was immediate. Martinez, a 30-year em-ployee and union member, indicated at the meeting thathe for one had made up his mind. He decided on thespot what he had been considering for some time priorto the meeting-to stay with the company. Put different-ly, he decided to leave the Union. After orally stating hisdecision,Martinezwas advised by Merchant that he9The record contains evidence with respect to a second meetinghosted by Carol Merchant Apparently held about a week before themeeting of 16 May, this other meeting was technically limited to foremenonly and was an attempt by management to increase production It haslittle or nothing to do with the issues presented by this case ROOFERS LOCAL 81 (BECK ROOFING)would need to put something in writing.As a directresult of Merchant's advise,Martinez wrote out a peti-tion,which he then signed.The petition reads as follows:5-16-86We agree to do what ever is necessary to keep thiscompany from going belly-up and to keep peopleworking on a competitive bidding program which isin actuality.. .going non-union.I therefore don'twant the Union anymore.Signed: [G.C. Exh. 3]Aftersigning the petition,Martinez told the other em-ployees that anyone else who wanted to stay with thecompany should sign it.Then Martinez began his work-day. Other employees including Cervantes and Hill alsosigned the petition.'On the following Monday, Martinez reported to workat the usual time and observed the petition on the secre-tary's desk, where he had left it the preceding Friday.Martinez then requested the secretary to mail the peti-tion to the Respondent,whichshe did.At a lunch meeting with a union official a few dayslater,Martinez referred to the petition by saying thatsomething would be arriving in the mail for you. Aboutaweek after this, Respondent'sbusiness agent namedJoseph Lagosh came to the shop and asked Martinez ifhe had sent the petition.When Martinez acknowledgedsending the petition,Lagosh said this iswhythe Union islosing contractors and why so may nonunion contractorsare entering the area.Lagosh then stated he was goingto go after Martinez.On or about 1 August,Martinez received a letter fromthe Union.It reads as follows:Date:July 30, 1986Dear Sir:You are hereby citedto appearbefore the TrialBoard of Local No.81 to answer charges prefered(sic) against you as specified belowYour case will be heard August 12, 1986 8:00P.M. in the Labor Temple, 8400 Enterprise Way,Oakland,California.Failure to appear may result in your being foundguilty by default./s/ Thomas J. MorettiFinancial Secretary-TreasurerI, Joseph Lagosh,the undersigned,hereby chargeJosephMartinez,membershipNo. 98064, LocalUnion No. 81.(x)Constitution of the Brotherhood Article IX,Section 7.(2) & Section 7.(4) page 30STATEMENT OF FACTS SUBSTANTIATINGCHARGESBrother Martinez had decided to go Non-Unionwith his present employer BeckRoof Co. Also,Brother Martinez has convinced other Union mem-289bers in the Beck shop to go Non-Union along withhim. Enclosed is a copy of the letter of facts whichhas been signed by brother Martinez and others.Address ofaccused:3229 Keith Ave.Castro Valley, Ca. 94546/s/ Joseph LagoshBusiness Manager Local #81Titleand Organization7-30-86Date of signature[G.C. Exh. 4]On 12 August,Martinez attended the hearing referredto above. Martinez admitted at the hearing that he haddecided to stay with the company, but he denied that hehad attempted to convince anyone else to go non-union.Martinez called as his witness Sam Frankel,a former sal-aried employee of Beck's,who testified thatMartinezhad never attempted to convince anyone to go non-union.On 15 August,Martinez received from the Union, aletter containing the resultsof theboard hearing.It readsas follows:August 14,Mr. Joseph Martinez3229 Keith Ave.Castro Valley, CA 94546Dear Sir:On August 12, 1986 your case was heard by theExecutive Board of Roofers Local Union No. 81.You were charged with violation of Article IX,Section 7, page 30, (2), (4) of the Constitution andBy-Laws of the United Union of Roofers, Water-proofers and Allie Workers. You were found guiltyas charged and assessed the sum of $1,500.00 for theabove violation.Please be aware of the fact that inany time that you wish to come back the initiationfee of $400 00 or the amount set at that time will beadded to the amount specified above.You are also hereby notified that in accordanceto Article 9, Section 2 of the International Constitu-tion and By-Laws, you have the right to appeal thisdecision by writing to the International office. Ifyou so decide to appeal, then a check made payabletoUnitedUnion ofRoofers,Waterproofers andAlliedWorkers in the full amount of the assessmentmust accompany your appeal.The addressis asfollows.United Union of Roofers,Waterproofers and Allied Workers1125 SeventeenthSt.N.W.Washington,D.C. 20036With kindest regards, I amSincerely,/s/ Thomas J. MorettiTHOMAS J. MORETTIFinancial Secretary 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTreasurer/Dispatcher[G.C. Exh. 5]The parties stipulated that Cervantes received fromthe Union two letterssimilarto those received by Marti-nez (G.C. Exhs. 6, 7). The "Statement of Facts Substan-tiatingCharges" is slightly different-Brother Adam Cerventez [sic] had decided to goNon-Union because his employer has refused to ne-gotiatewith Local #81 and his employer BeckRoofing Co. will be going Non-Union. Enclosed isthe letter which was signed by Adam Cervantez[sic]. [G.C Exh 6]The parties further stipulated that Hill also receivedfrom the Union twoletters similarto those received byMartinez:Again the "Statement of Facts SubstantiatingCharges" is slightly different-Brother Al Hill has decided to go Non-Union. En-closed is the letter which was signed by brotherHill whoisgoingto work Non-Union with his em-ployer Beck Roof Co. [G.C. Exh. 8]During this entire period and for several years priorthereto,Martinez had been a working foreman workingon various projects with the tools of the trade. Severalweeks after Martinez prepared the petition, he was pro-moted to job superintendent.4B. Analysis and Conclusions1.What limitations, if any, exist on the Union'sright to discipline its members?The General Counsel alleges that the Union violatedSection 8(b)(1)(A) of the Act by disciplining its membersas reflected in the facts portion of this decision.Section 8(b)(1)(A) is concerned with the rights of indi-vidual employees in their relations with labor organiza-tions.Pursuant to the dictates of this section,it is anunfair labor practice for a union to "restrain or coerceemployees in the exercise of the rights guaranteed inSection 7 " Under Section 7, employees are guaranteedboth the right to engage in concerted activities and the"right to refrain from any or all such activities . . . ."5A union may fine or discipline a member so long asthe fine or discipline is not imposed for the exercise ofrights protected under Section 7. If the discipline doesinfringe on employee Section 7 rights, the impositionviolates Section 8(b)(1)(A). On the other hand, Congressdid intend for discipline to remain essentially an internalunionmatterby virtue of the proviso to Section8(b)(1)(A), that the Section "shall not impair the right ofa labor organization to prescribe its own rules with re-spect to the acquisition or retention of membership there-in . .. ." This proviso has been interpreted broadly byboth the Board and the courts in cases where only unionmembership is at stake.Consequently,expulsion alone isnot restraint or coercion under Section 8(b)(1)(A). Simi-4 The recorddoes not show how, if at all,Martinez's job duties and/orhis pay were affected by the change in job title5 1 Morris,Developing Labor Law,165 (2d Ed 1983)larly, subject to certain exceptions ". . . unions may sus-pend membership and impose fines for breaches of inter-nal union rules without restraining or coercing employ-ees within the meaning of the Act."6In the instant case, members were fined$1500 andwere subject to reinitiation fees of $400 for violations ofthe union constitution (G.C. Exh. 2), article IX, section7, page 30, (2) (Violation of oath of loyalty to the LocalUnion and the International Union) and, (4) (Gross dis-loyalty or conduct unbecoming a member). Regardless ofhow the Union discipline is characterized, affected mem-bers were being disciplined for initiating or supporting apetition to repudiate the Union.7In a long line of cases, the Board has held that finingmembers for such activities is a violation of Section8(b)(1)(A).Local 125 (BlackhawkTanning),178NLRB208 (1969); 207 NLRB 795, 797 (1973);GillianCandyCo., 282 NLRB 624 fn. 8 (1987) In explaining the basisfor the above rules, the Board contrasts a disciplinaryfinewith expulsion from the Union, allowing the latter,as a proper form of union discipline:In short, where the union member is seeking todecertify the union, the Board has said that thepublic policy against permitting a union to penalizeamember because he seeks the aid of the Boardshould give way to the union's right to self-defense.But when a union only fines a member because hehas filed a decertification petition, the effect is notdefensive and can only be punitive-to discouragemembers from seeking such access to the Board'sprocesses; the union is not one whit better able todefend itself against decertification as a result of thefine.The dissident member could still campaignagainst the union while remaining a member andtherefore be privy to its strategy and tactics.8To apply these rules to the instant case, I turn to therecord and find that both the disciplining fine and the re-initiation feewere imposed by the Union because itsmembers either initiated or supported the petition. Ac-cordingly, the General Counsel has presented a primafacie case that the Union violated Section 8(b)(1)(A) ofthe Act.96 Id at 167r In the context of this case,a more exact characterization of the infor-mal petition at issue is unnecessary SeeGuerdon Industries,218NLRB658-659, 660 (1975),NLRB v Gallaro,419 F 2d 97-99, 100 (2d Cir1969) It is"unlawful for an employer toinduce employees to signanyform of union-repudiating document"NLRB v Birming-ham PublishingCo,262 F 2d 2, 7 (5th Or 1958) AccordNLRB v SkyWolf Sales,470 F 2d 827, 829 (9th Cir 1972)s Blackhawk Tanning Co,supra, 178 NLRB at 209Inmaking this finding, it is unnecessary to consider whether theUnion also violated the Act when its official, Lagosh, who never testi-fied, threatened to go after Martinez for initiating the petition Lagoshmade a similar threat to Hill Such threats are held by the Board to beillegalTransportWorkers Local 514 (Zebco),249 NLRB 1171 (1980),ElectricalWorkers IBEW Local 453 (National Electrical),258 NLRB 1427(1981)However,this conduct was not charged in the complaint, was notlitigated, and as will become clear below,willmake no difference in theultimate outcome of the case ROOFERSLOCAL81 (BECK ROOFING)2. Is the employee petition tainted?10In 'arguingthat its members were not engaged in pro-tected concerted activities and could therefore be prop-erly disciplined, the Union argues that the petition in thiscase was tainted For guidance on thisissue,I turn to therecent Board decision ofEastern States Optical Co.,275NLRB 371, 372 (1985), where the Board stated relevantrules by which the petition in this case might be judged... . it is unlawful for an employer to initiate a de-certification petition,8 solicitsignaturesfor the peti-tion," or lend morethan minimalsupport and ap-proval to the securing of signatures and the filing ofthe petition. i 0 In addition, while an employer doesnot violate the Act by rendering what has beentermed "ministerialaid," i i its actions must occur ina "situationalcontext free of coercive conduct." 12In short, the essential inquiry is whether "the prepa-ration, circulation,and signingof the petition con-stituted the free and uncoerced act of the employeesconcerned."KONO-TV-MissionTelecasting,163NLRB 1005, 1006 (1967)8 Inter-Mountain Dairymen,157 NLRB 1590, 1613 (1966)8D & H Mfg Co,239 NLRB 393, 404 (1978)10 Placke Toyota, Inc,215 NLRB 395 (1974)11Times-Herald, Inc,253 NLRB 524 (1980)12D & H MfgCo, supra at 403See alsoWeisserOpticalCo.,274NLRB 961 (1985),Briggs Plumbingware, Inc.,286 NLRB 1189 (1987).To ascertain whether the petition in this case wastainted,Iagain turnto the record. My inquiry beginswith Carol Merchant, whose exact employment statuscannot be ascertained from the record Despite her titleas "officemanager" and her duties with respect to con-vening employeemeetings, the record does not show herto be a statutory supervisor. It is clear, however, that forpurposes of her role on 16 May, Merchant was a"manag-er" under the Act. i i Her remarks could properly be im-puted to Beck, the owner of the company. In the alterna-tive, I note that Beck attended the meeting in question.His public presenceand silentacquiescence inMer-chant's remarksmeansthat he ratified her statements. Ineithercase, Ifind a holding out of Merchant to employ-ees ashaving apparent authority to make the remarks shedid.Martinez and the others reacted accordingly whenshe concluded the meeting.It isunnecessary to reiterateMerchant's remarks. Itsuffices to say that, in effect, employees were told toeither get rid of the Union or lose their jobs. After Mar-tinez publicly stated that he had made up his mind, Mer-chant advised him to put something in writing. All thisproves that the petition in question was tainted by em-ployer coercion and involvement with said petition.Other factors also support this conclusion: the meetingwas held on companytimeand on company property,to At p 8, fn 9, of her brief, the General Counselappears toconcedethis point11A managerial employee is one who formulates and effectuates mana-gerial policies by expressing and making operative the decisionsof theiremployerNLRBvBell AerospaceCo, 416 U S 267, 288 (1974)291for a few days, the petition was allowed to remain onpublic display on the secretary'sdesk for all to see whosigned it-and who did not sign it; apparently,the peti-tionwas mailed to the Union by a secretary whose im-mediate superior was Carol Merchant.In sum,Ifind thatthe employer engaged in conduct calculated to erodeemployee support for the Union.NLRBv.Deutsch Co.,445 F.2d 902,906 (9th Cir.1971), cert.denied 405 U.S.988 (1972)3Does the fact that the employer tainted thepetition and engaged in other coercive conductconstitute a defense to the otherwise unlawful uniondiscipline?As Respondent Union acknowledged at hearing, theBoard does not recognize a "clean-hands" defense (R.Exh. 78). InTeamsters Local 294 (Island Dock Lumber),145NLRB 484, 492 fn 9, enfd. 342 F.2d 18 (2d Cir.1965), the Board explained the rule and the basis for it:The "clean hands" doctrine of equity does notoperate against a charging party since proceedingssuch as this are not for the vindication of privaterights but are brought in the public interest and toeffectuate statutory policy.The question becomes, therefore, whether the Unioncan defend itself by asserting the unlawful conduct en-gaged in by the,Employer. To answer thisquestion, Ifirstassume without finding thatunionofficialswereaware of the meeting of 16 May and of Carol Merchant'srole in it. I find no evidence, however, that RespondentUnion relied on the facts andcircumstancesof that meet-ing asfound herein, particularly as affects the employeepetition, to justify the disciplinein issue.Therefore, itcould be argued that Respondent's defense is simply aposthoc rationalization. Cf.NLRB v. Cornell of Califor-nia,577 F.2d 513, 518 (9th Cir. 1978).In reaching a decision on the ultimateissue,I rejectnot only the argument that Respondent's defense isdoomed because it is tardy, but I reject the inquiry aswell Instead, the logical question is whether the mem-bers were engaged in protected concerted activity whenthey prepared and signed the petition. Because of theEmployer's involvement as found above, I find that themembers' activities were not protected. InCommunica-tionsWorkers Local 5795 (Western Electric),192 NLRB556, 557 (1971), theBoardaffirmed the administrativelaw judge's cogent statement of the law:Itmay be conceded that theUnion's imposition of a$500 fine for an employee's report of another em-ployee's breach of a work rule would be coercive inthat it would tend to discourage her and other em-ployees from such action in the future.The Act,however,does not simply render illegal all coerciveacts of a union but only such coercive acts whichinfringe upon the rights of employees enumerated inSection7 of the Act 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMartinez, Cervantes, Hill, and SteveBussell,' 2 did notdecide freely and without coercion that they no longerdesired the Union. Rather, they were manipulated by theEmployer. Accordingly, their Section 7 rights were notaffected by the Union discipline. Therefore, I will rec-ommend to the Board that this case be dismissed.' 312 Busse]]signed the petition, but did not testify The parties stipulatedthat he did not receive notification of any fine, and/or reinitiation fee im-posed on him pursuant to the Union trial conducted on 12 August (R pp8-9) 1 find, as to Bussell, no violation of the Act for an additional reasonwhich does not affect the others Action taken in contemplation of com-mitting unfair labor practices is not, without more, itself an unfair laborpractice Instructions to perform unfair labor practices which are not dis-closed to a member is not a violation of the ActIn sum,IfindBussellwas not coerced by Respondent SeeCastaways Management,285 NLRB954 (1987)13I have read and considered the cases cited at pp 8-9 of GeneralCounsel's brief,SheetMetalWorkers', Local Union No 170, AFL-CIO,225 NLRB 1178 (1976), andSunset Line & Twine Co,79 NLRB 1487(1948)These cases do not apply to the instant case as they do not dealCONCLUSIONS OF LAW1.The Employer, Beck Roofing Company, Inc. is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and in an industry affecting com-merce within the- meaning of Section 2(6) and (7) of theAct.2.Respondent,UnitedUnion of Roofers,Water-proofers and Allied Workers, Local No. 81, AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act.3.Respondent,UnitedUnion of Roofers,Water-proofers and Allied Workers, Local No. 81, AFL-CIO,has not engaged in the unfair labor practices alleged inthe complaint.[Recommended Order for dismissal omitted from pub-lication.]with the issue of whether employer involvement in employee activitiescan change protected concerted activities to unprotected activities